Citation Nr: 1100102	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  99-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD) prior to May 2, 2002.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 1998 by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).

The Veteran requested a hearing before a decision review officer 
(DRO) in connection with the current claim.  The hearing was 
scheduled and subsequently held in May 2001.  The Veteran 
testified at that time and the hearing transcript is of record.  
The Veteran also requested a Travel Board hearing in January 
2000.  However, the Veteran withdrew his request for this hearing 
by way of a written statement dated June 2003.  See 38 C.F.R. § 
20.704(d) (2010).

The Veteran's claim was previously before the Board in July 2005 
and June 2008 and remanded at that time for additional 
evidentiary development, to include affording the Veteran the 
opportunity to identify pertinent treatment records in support of 
the current claim, obtaining outstanding VA treatment records and 
Social Security Administration (SSA) records, and providing the 
Veteran an examination.  The requested development was completed 
and the Veteran's claim is before the Board for final appellate 
consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Prior to May 2, 2002, the Veteran's service-connected 
psychiatric disorder, diagnosed as PTSD, is manifested by 
evidence of agitated rumination, limited concentration, 
desperation, moderate to severe depression, hypersomnia, 
irritability, significant anxiety, flashbacks, panic attacks, 
defensive posture, poor medication compliance, avoidance of or 
withdrawal from social relationships, low energy and mood, angry 
outbursts, poor sleep, "significant" social and occupational 
losses, acute psychological and emotional distress, major mood 
swings, isolation, recurring nightmares, low self-esteem, 
distrust of own thinking and decision-making strategies, 
resentment and hostility, family discord, excessive guilt and 
self-blame, self-punishing thinking, memory problems, a 
perception that life is no longer worthwhile, unusual sensory 
experiences, greatly diminished psychological defenses/problem-
solving resources, labile mood, exaggerated startle reflex, 
emotional numbing, repression of memories, hypervigilance, 
suspicion and distrust of others, and occasional suicidal 
thoughts.  These symptoms were described as "severe" or noted 
to have a "significantly" negative impact on the ability to 
cope with everyday life events.  The Veteran's GAF scores were 
predominantly in the 40's.

2.  Prior to May 2, 2002, the Veteran's service-connected 
psychiatric disorder, diagnosed as PTSD, is not manifested by 
evidence of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, persistent 
danger of hurting self or others, intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time, or memory loss for 
names of closes relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent 
for PTSD are not met for any period of time covered by the appeal 
prior to May 2, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected PTSD is worse 
than originally rated and that he is entitled to a higher initial 
evaluation.  The Veteran filed his original service connection 
claim for PTSD in January 1998.  The RO granted the Veteran's 
claim in August 1998 and awarded a 30 percent evaluation for PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 
5, 1998.  The Veteran was notified of this decision, provided his 
appellate rights, and perfected this appeal.  The Veteran 
continued to submit additional evidence in support of his claim 
and in August 2001, the RO issued another rating decision in 
which it increased the Veteran's initial disability evaluation to 
70 percent under Diagnostic Code 9411, effective January 5, 1998.  

In October 2008, the RO again increased the Veteran's initial 
disability evaluation to 100 percent under Diagnostic Code 9411, 
effective May 2, 2002.  This effective date corresponded with the 
date on which the Social Security Administration (SSA) awarded 
disability benefits for PTSD, among other conditions.  The 
Veteran asserts that a total rating is warranted from January 5, 
1998, for his service-connected PTSD.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered. In initial ratings 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The Board has considered staged ratings in this case, 
but, as will be further discussed below, the evidence does not 
show a variance in the signs and symptoms of the Veteran's 
service-connected PTSD during the claim period such that staged 
ratings are for application in this case beyond that which was 
assigned by the RO.

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  It is the responsibility of the rating specialist 
to interpret examination reports in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.2, 
4.126 (2010).

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores 
ranging between 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  
Under the provisions of 38 C.F.R. § 4.130, a 70 percent 
evaluation is warranted for occupational and social impairment 
with deficiencies in most areas, including work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or own 
name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on a veteran's social 
and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

Service treatment records (STRs) associated with the claims file 
are completely negative for any psychiatric abnormalities.  

The Veteran received private psychiatric care from R. Steip, M.D. 
beginning in September 1989 for depression and PTSD. 

Associated with the claims file is a deposition from M. Ross, 
Ph.D. dated December 1992.  The purpose of the deposition is 
unclear from the record, but Dr. Ross indicated that his first 
interaction with the Veteran occurred in July 1990.  The Veteran 
was admitted to a private medical facility in California due an 
addiction to Xanax.  Initially, Dr. Ross described the Veteran as 
"very guarded" and resistant to treatment, in part because his 
employer at the time assisted in an intervention to get him into 
treatment.  The Veteran also demonstrated mood swings and 
depression.  

Based on a review of pertinent notes at that time, the initial 
impression was chemical dependency and dsythymic disorder, 
according to Dr. Ross.  The Veteran was subsequently discharged 
from inpatient care in August 1990.  According to Dr. Ross, the 
Veteran exhibited a number of psychiatric symptoms both during 
and after his period of inpatient hospitalization, but the Board 
notes that there are no references to the Veteran's military 
service contained in the deposition testimony.

The Veteran was afforded a VA psychiatric assessment in December 
1997.  According to the examiner, the Veteran was unemployed for 
the past five months, having voluntarily resigned from his last 
job as a senior vice-president at a sales company.  The Veteran 
stated that he felt "stupid about it [resigning]" and admitted 
to losing his temper.  He denied a history of psychiatric 
treatment or illness.  He reported subjective problems with 
concentration, poor sleep, and an inability to focus during the 
past year.  He further indicated that he experienced crying 
spells, brooding, social isolation, nightmares, and oversleeping.  
The Veteran admitted having a lack of patience, difficulty with 
authority, feelings of despair, and a past history of heavy 
drinking (in his 20s).  He denied suicidal or homicidal ideation, 
drug abuse, or any sustained pervasive elation of mood.  It was 
also noted that the Veteran was twice divorced, most recently for 
the past 15 years and that he had two adult children with whom he 
had no contact.  The Veteran got along well with his brother and 
his brother's children, but "does not really like [his] 
sister."  

A mental status examination revealed the Veteran to well-behaved, 
but mildly agitated and attempting to be jovial.  He was alert 
and oriented, but had limited concentration.  The examiner also 
described the Veteran's memory as good and noted that he had 
above-average intellect.  However, the examiner noted that the 
Veteran was unable to hide his desperation.  His speech and 
thought content were normal, but he asked lots of questions and 
provided explanations for his behavior.  He exhibited self-blame 
and brooding, but was hopeful that things would get better.  No 
evidence of perceptual disturbances, irritability, psychotic 
features, or suicidal or homicidal ideation was found.  The 
Veteran had limited insight and judgment.  HIs GAF score was 50-
60.  The impression was moderate to severe depression with 
atypical features of hypersomnia and irritability.  According to 
the examiner, the Veteran's nightmares "could be either part of 
depressive syndrome or a delayed onset PTSD syndrome."

A follow-up VA mental health treatment note dated that same month 
found the Veteran to be depressed, irritable, and anxious.  He 
had poor compliance with his medication regimen and 
intermittently continued to use alcohol.  It was also noted that 
the Veteran continued to have poor concentration, avoidance of 
social relationships, easy irritability, poor sleep, low energy, 
and low mood.  A mental status examination revealed the Veteran 
to be controlling and irritable with a depressed mood.  No 
evidence of suicidal or homicidal ideation or psychotic features 
was found.  The examiner encouraged the Veteran to take his 
medication as prescribed.

The Veteran filed his original service connection claim for PTSD 
on January 5, 1998.  He reported subjective complaints of 
"painful memories and frightful nightmares" at that time.  The 
Veteran requested a VA examination in connection with his claim. 

The Veteran was afforded a VA mental health evaluation in January 
1998.  He reported once or twice weekly combat-related 
nightmares, night sweats, feelings of depression, anxiety, and 
hypervigilance, intrusive recollections, emotional 
distance/detachment, increased irritability, poor concentration 
and short-term memory, and an exaggerated startle response.  The 
Veteran denied suicidal or homicidal ideation.  

On mental status examination, the examiner described the Veteran 
as mildly depressed, anxious, and prone to gallows-type humor, 
but talkative, informative, and cooperative.  The Veteran's 
thoughts were coherent and goal-directed.  The Veteran stated 
that until two years ago, he had been a successful businessman, 
working as a senior vice-president and earning a six-figure 
income.  According to the examiner, the results of the Veteran's 
psychological testing were congruent with someone who experienced 
"significant" material and occupational losses, as well as 
acute psychological and emotional distress resulting from the 
impact of PTSD symptomatology.  The Veteran's GAF score was 48.  
The impression was chronic, delayed-onset PTSD and recurrent, 
severe major depressive disorder (MDD) without psychotic 
features.   

The Veteran returned to a VA mental health clinic in April 1998 
for individual treatment.  According to the examiner, the Veteran 
presented as moderately depressed and much less talkative than 
usual.  However, the Veteran appeared to be motivated to be 
present.  The Veteran stated that he had a "bad week," but had 
difficulty articulating why this was the case.  The Veteran 
stated that he experienced "much rumination" about how "good" 
things had been for him prior to the full-blown PTSD 
symptomatology he began experiencing one to two years ago.  In a 
follow-up treatment note dated May 1998, the Veteran indicated 
that he had a new job.  

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD 
examination in June 1998.  Following discharge from service, the 
Veteran attended college and obtained a business degree.  During 
that time, however, the Veteran stated that he had "rages," 
fights, and temper problems.  This behavior caused the Veteran to 
lose a "real good job."  The Veteran stated that he had been 
trying to "make it" without working since last year.  He also 
reported having nightmares one to two times weekly for 30 years, 
as well as flashbacks.  

A mental status examination revealed the Veteran to be neatly and 
casually dressed.  He was pleasant, cooperative, and goal-
oriented with the ability to organize his thoughts and express 
himself.  The Veteran was also noted to be oriented and soft-
spoken.  The Veteran volunteered pertinent information and his 
affect was "moderate tension and anxiety."  The Veteran's mood 
was moderately depressed (even on medication) and he used a great 
deal of denial.  No evidence of psychosis, delusions, 
hallucinations, or organicity was found.  He had above-average 
intellect, "some" insight, a good memory, and good judgment.  
The Veteran's GAF score was 55.  The impression was chronic PTSD 
and major depression.

The Veteran continued individual counseling at a VA mental health 
clinic in June 1998.  He stated that he had less time to ruminate 
about Vietnam since he returned to work.  However, the Veteran 
indicated that his "buddies" continued to call him when things 
were not well with them.  In August 1998, the Veteran submitted a 
statement in support of the current claim in which he reported 
frequent panic attacks and nightmares.  He also had violent 
outbursts, "severe" mood swings, social isolation, lost "many 
positions" as a result of his behavior, and experienced memory 
loss (i.e., forgetting names and places).  

In April 1999, the Veteran voluntarily resigned from his position 
after "almost going after" the owner of the business who 
purportedly called the Veteran "lazy and stupid."  

Also associated with the claims file is a July 1999 statement 
from L. Hughes, M.D. According to Dr. Hughes, she treated the 
Veteran from September 1997 to the present and expressed the 
opinion that the Veteran "definitely" suffered from PTSD, 
secondary to "the Vietnam War."

A follow-up VA mental health treatment note dated February 2000 
indicated that the Veteran's PTSD symptomatology continued to 
have a "significantly" negative impact on his ability to cope 
with everyday life events.  
 
Dr. Hughes submitted another statement in support of the 
Veteran's claim dated March 2000.  In particular, Dr. Hughes 
stated that the Veteran suffered from major mood swings, 
isolation, PTSD, and depression with late onset.  Despite being 
prescribed Prozac, Dr. Hughes stated that the Veteran's recurring 
nightmares and isolation "is still a major problem."  Dr. 
Hughes also noted that VA diagnosed the Veteran as having GAF 
scores of 45 or lower, a finding with which she agreed.

In a July 2000 VA therapy session, the Veteran reported having 
six or seven nightmares over the previous three to four months 
about committing suicide by gunshot.  According to the Veteran, 
he never experienced such thoughts or nightmares, but related 
that they usually occurred following conversations with his 
mother, who had cancer.

The Veteran was afforded a VA PTSD evaluation in November 2000.  
The Veteran reported experiencing combat-related nightmares, 
difficulty falling and staying asleep, night sweats, 
hypervigilance (including sleeping with a weapon nearby), daytime 
intrusive thoughts, poor concentration and short-term memory, 
depression, anxiety, increased irritability, interpersonal 
turmoil, familial and marital strife, social discomfort, 
occupational difficulties, exaggerated startle response, apathy, 
and emotional distance/detachment in relationships.  The Veteran 
also acknowledged having homicidal thoughts and dreams, but 
denied any plan.

Psychological testing revealed evidence of low self-esteem, 
distrust of his own thinking and decision-making strategies, 
resentment and hostility, family discord, excessive guilt and 
self-punishing thinking, suspicion and distrust of others, 
agitated rumination, concentration and memory problems, a 
perception that life was no longer worthwhile, unusual sensory 
experiences, social isolation, and greatly diminished 
psychological defenses/problem-solving resources.  According to 
the examiner, the Veteran's profoundly elevated testing results 
"may be an exaggerated plea for help."  Additionally, the 
examiner expressed the opinion that the Veteran's symptoms were 
in keeping with someone who participated in the kinds of combat 
that the Veteran reportedly experienced.  The Veteran's GAF score 
was 42.  

The impression was chronic, recurrent PTSD and recurrent, 
moderate MDD.  Further, the examiner stated that the Veteran 
continued to be adversely affected by his PTSD symptoms, and had 
significant levels of depression and anxiety.  These symptoms, 
according to the examiner, interfered significantly with intra- 
and interpersonal, familial, social, and occupational contexts so 
that he was not able to participate in these areas as he had 
previously.  In turn, the Veteran experienced guilt and grief as 
a result of these losses.  
      
In May 2001, the Veteran testified before a decision review 
officer (DRO) in connection with the current claim.  
Specifically, the Veteran indicated that he took anti-depressant 
medications for a period of 16 years.  He also stated that he 
recently began working again after a five-year absence.  He 
worked approximately 30 hours per week, but prior to this he was 
unable to keep jobs because of "getting into fights and 
things."  The Veteran attributed the demise of two marriages to 
his PTSD symptoms and reported having a violent temper and being 
physically and verbally violent.  The Veteran also preferred 
being alone, rarely socialized, and had no close friends, noting 
that he "pretty much ran them all away."  He also experienced 
nightmares, cold sweats, interrupted sleep.   

Also associated with the claims file is a statement in support of 
the Veteran's claim from W.W., a long-time friend who met the 
Veteran shortly after his return from Vietnam.  According to 
W.W., there was a "mean side" to the Veteran, one in which he 
would not be "pushed too far."  W.W. recounted an instance 
where the Veteran got into a verbal altercation with another man 
while working as a lifeguard at a local pool.  W.W. also 
indicated that he and the Veteran were roommates in college and 
the Veteran would get "in a few fights with the hippies," punch 
holes in walls, break furniture, have occasional nightmares, and 
self-medicate with alcohol.  W.W. further stated that the Veteran 
spent periods of time alone and had difficulty with authority 
even though he was a "dedicated worker."  

The Veteran underwent a private psychiatric examination in 
September 2002 in conjunction with his application for Social 
Security Disability benefits.  The Veteran's chief complaint 
pertained to PTSD and the examiner described the Veteran as a 
"good historian."  In particular, the Veteran reported being 
hospitalized in 1970 for psychiatric care.  He also acknowledged 
past treatment at a detoxification center for an addiction to 
Xanax.  The Veteran was subsequently awarded Social Security 
Disability benefits in November 2002 as a result of PTSD and 
major depression.  April 30, 2002 was the onset date identified 
at that time. 

The Veteran also submitted additional evidence in support of the 
current claim.  Specifically, the Veteran submitted statements 
from Drs. Hughes and Ross which provided background on the nature 
and severity of his service-connected psychiatric disorders for 
the period of time prior to May 2, 2002.  For example, Dr. Hughes 
stated that she treated the Veteran for one and one-half years 
from 1998 to 1999.  During that time, the Veteran suffered from 
significant anxiety, social withdrawal, nightmares, and 
flashbacks from his tours in Vietnam.  According to Dr. Hughes, 
the Veteran's GAF score was 36.  She also noted that the Veteran 
experienced panic attacks and that "he will need continued 
treatment and support."

Dr. Ross stated that he treated the Veteran on both an inpatient 
and outpatient basis from 1990 to 1992.  According to Dr. Ross, 
the Veteran was hospitalized for a period of five weeks in 
California with diagnoses of PTSD; panic disorder without 
agoraphobia; recurrent, severe MDD; and benzodiazepine withdrawal 
(Xanax).  Following inpatient care, Dr. Ross treated the Veteran 
for "close to" two years.  The Veteran was diagnosed as having 
"severe and disabling" PTSD which was characterized by severe 
flashbacks of combat experiences, distressing nightmares, a 
startle reflex, emotionally labile mood, defensive posture, 
irritability, and angry outbursts, as well as recurrent and 
distressing images and thoughts of traumatic events, avoidance of 
feelings or thoughts associated with experienced traumas, 
emotional numbing, repression of memories, occasional 
hypervigilance, and detachment from others.  Dr. Ross stated that 
in his opinion, the Veteran was disabled due to the severity of 
his PTSD symptoms.

In June 2008, Dr. Steip wrote a letter to the Veteran in which he 
indicated that the Veteran's records were shredded in the past 
six months because they were approximately 18 to 19 years old.  

J. Rubenstein, Ph.D. also submitted a letter to the Veteran in 
July 2008 in which she acknowledged treating the Veteran 
privately for a period of approximately one and one-half years 
beginning in 1994.  Dr. Rubenstein recalled performing a 
neuropsychological evaluation on the Veteran due to his anxiety 
and difficulties related to PTSD.  However, Dr. Rubenstein 
indicated that the bulk of her records from private practice had 
been shredded since they were over ten years old.

Dr. Ross submitted another undated statement on the Veteran's 
behalf, but this statement was duplicative of information 
received from him previously.

The Veteran's representative submitted a statement from the 
Veteran in February 2010.  According to the Veteran, he had 
"major problems" with PTSD dating back to the 1970s.  The 
Veteran stated that he last worked in 1997 and subsequently lost 
his home to foreclosure in 2001.  The Veteran also stated that he 
attended a PTSD "group" for a number of years at VA and that 
his GAF scores were 36-40.  The Veteran requested a 100 percent 
evaluation.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 70 percent for any period of time covered by the appeal 
prior to May 2, 2002.  The Veteran's GAF scores during this 
period ranged from 36 to 60, with the predominant scores in the 
40s.  

This wide range of scores reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning (e.g., 
GAF scores 51 to 60: flat affect and circumstantial speech, 
occasional panic attacks, few friends, conflicts with peers or 
co-workers) to serious symptoms, or any serious impairment in 
social, occupational, or school functioning (e.g., GAF scores of 
41 to 50: suicidal ideation, severe obsessional rituals, frequent 
shoplifting, no friends, unable to keep a job), as well as some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., GAF scores 31 to 40: 
speech is at times illogical, obscure, or irrelevant, depressed 
man avoids friends, neglects family, and is unable to work).  The 
totality of the evidence, however, shows that the Veteran's 
overall disability picture more nearly approximates the criteria 
for an initial evaluation of 70 percent.  38 C.F.R. §§ 4.2, 
4.126.

As noted above, a 100 percent evaluation under Diagnostic Code 
9411 requires total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

Objective medical evidence revealed that the Veteran's PTSD is 
manifested by agitated rumination, limited concentration, 
desperation, moderate to severe depression, hypersomnia, 
irritability, significant anxiety, flashbacks, panic attacks, 
defensive posture, poor medication compliance, avoidance of or 
withdrawal from social relationships, angry outbursts, low energy 
and mood, poor sleep, "significant" social and occupational 
losses, acute psychological and emotional distress, major mood 
swings, isolation, recurring nightmares, low self-esteem, 
distrust of own thinking and decision-making strategies, 
resentment and hostility, family discord, excessive guilt and 
self-blame, self-punishing thinking, memory problems, a 
perception that life was no longer worthwhile, unusual sensory 
experiences, greatly diminished psychological defenses/problem-
solving resources, labile mood, exaggerated startle reflex, 
emotional numbing, repression of memories, hypervigilance, 
suspicion and distrust of others, and occasional suicidal 
thoughts.  These symptoms were described as "severe" or noted 
to have a "significantly" negative impact on the ability to 
cope with everyday life events.

The Board also finds highly probative the Veteran's self-reported 
psychiatric symptoms, including crying spells, brooding, social 
isolation, nightmares, temper outbursts, impatience, night 
sweats, flashbacks, interpersonal turmoil, family and marital 
strife, hypervigilance, intrusive recollections, social and 
emotional distance/detachment, irritability, poor concentration 
and memory, hypervigilance, easy startle response, difficulty 
with authority figures, feelings of anxiety, depression, and 
despair, and occasional suicidal or homicidal thoughts.  

In this regard, the Veteran, as well as other individuals, is 
competent to report on the Veteran's psychiatric symptoms.  See 
Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) 
(noting that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness).  
The Board ultimately finds these lay reports to be competent, 
credible, and probative.

The Board acknowledges that there were periods of time during the 
pendency of the claim in which the Veteran's service-connected 
PTSD symptoms showed some improvement, or at least a waxing and 
waning course, as evidenced by the wide-ranging GAF scores 
discussed above.  Such evidence, in the Board's opinion, would 
weigh against an initial award of 100 percent for PTSD.  
Furthermore, even taking into consideration the totality of the 
evidence and resolving all doubt in the Veteran's favor, the 
Board finds that the Veteran's symptoms do not more nearly 
approximate the criteria for a total schedular evaluation.

In particular, the Veteran is not entitled to a 100 percent 
schedular evaluation based on the evidence of record for any 
period of time covered by the appeal prior to May 2, 2002 because 
there is no evidence of record demonstrating he has total 
occupational and social impairment as a result of his service-
connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 
1324(Fed. Cir. 2004) (noting that total occupational and social 
impairment is the sole basis for assigning a 100 percent 
schedular evaluation).

Prior to May 2, 2002, the Board acknowledges that the Veteran's 
PTSD resulted in "significant" material and occupational 
losses, "significant" interference with intra- and 
interpersonal, familial, social, and occupational contexts, 
"major problem[s]," and a "significantly" negative impact on 
his ability to cope with everyday life events.  It is also noted 
that the Veteran's PTSD was described as "severe and 
disabling."  See VA treatment records and examination reports 
dated January 1998, February 2000, and November 2000; see also, 
private treatment records dated March 2000 and April 2006.  
Importantly, the Board points out that the above descriptions of 
the Veteran's PTSD and its effects were provided by medical 
professionals.  These medical professionals are capable of 
stating that the Veteran's PTSD resulted in total occupational 
and social impairment.  They made no such statements, instead 
describing the nature of the Veteran's service-connected PTSD as 
"significant," "major," or "severe."  In the Board's 
opinion, such descriptions cannot be reasonably construed to 
result in the total occupational and social impairment required 
for a 100 percent rating under Diagnostic Code 9411, particularly 
where, as here, the Veteran has shown intermittent ability to 
work and some social functioning for the period of time prior to 
May 2, 2002.  

With regard to occupational impairment, the Board observes that 
the Veteran demonstrated the intermittent ability to work until 
May 2, 2002, at which time he was found entitled to Social 
Security disability benefits, TDIU and subsequently a total 
rating.  Prior to May 2, 2002, however, the Veteran admitted to 
voluntarily quitting jobs, in part because he lost his temper or 
determined that he was unable to get along with or take orders 
from others.  See VA examination reports and hearing testimony 
dated December 1997, June 1998, April 1999, and May 2001.  
However, the Veteran's intermittent ability to work until May 2, 
2002 militates against a finding that the Veteran's PTSD resulted 
in total occupational impairment for any period of time covered 
by the appeal prior to May 2, 2002.

The Board also notes that the Veteran's representative submitted 
a statement on his behalf in February 2010 in which the Veteran 
stated that he last worked in 1997.  This statement, however, is 
contradicted by the Veteran's own account of his work history as 
well as the objective evidence of record.  Accordingly, this 
statement is not credible and has no probative value.  

With regard to social impairment, the Board acknowledges that the 
Veteran preferred being alone, rarely socialized, and had no 
close friends, stating that he "pretty much ran them all away."  
See May 2001 hearing testimony.  He was also twice divorced and 
had essentially no contact with his two grown children.  But, in 
the same token, the Veteran indicated in December 1997 that he 
got along with his brother and his brother's children.  He also 
spoke, albeit sometimes unwillingly, with his unit mates from 
Vietnam in an attempt to help them with their problems.  Thus, 
the Board finds that this evidence militates against a finding 
that the Veteran's PTSD resulted in total social impairment for 
any period of time covered by the appeal prior to May 2, 2002.

Additionally, there is no evidence of record for the period of 
time covered by the appeal prior to May 2, 2002 that reveals 
evidence of symptoms such as gross impairment in thought 
processes or communication, or persistent delusions or 
hallucinations.  On the contrary, psychiatric examinations showed 
the Veteran to be alert and oriented with normal speech and 
thought content, coherent and goal-directed thoughts, and above-
average intellect.  See VA treatment records and examination 
reports dated December 1997, January 1998, June 1998, and 
November 2000; see also, May 2001 hearing testimony (noting that 
the Veteran was clearly able to articulate the nature and 
severity of his PTSD).  

The Board acknowledges that the November 2000 VA examiner 
indicated that the Veteran's PTSD was manifested by "unusual 
sensory experiences," but VA and private examinations conducted 
both prior to and following this determination were completely 
negative for evidence of delusions, hallucinations, or perceptual 
disturbances.  Id.  To the extent that the Veteran's PTSD is 
manifested by "unusual sensory experiences," the Board notes 
that the evidence does not reflect, nor does the Veteran allege, 
that this symptom is persistent as described in Diagnostic Code 
9411.
       
The Board also notes that the Veteran self-reported occasional 
suicidal or homicidal thoughts.  See July and November 2000 VA 
treatment notes and examination reports.  These thoughts, 
however, are not described as persistent nor could they be 
interpreted as such.  Instead, VA treatment records and 
examination reports dated prior to July 2000 were routinely 
negative for any suicidal or homicidal ideation, intent, or plan.  
Moreover, there is no indication of record that the Veteran was 
or considered to be a persistent danger to himself or others at 
any time prior to May 2, 2002, particularly where, as here, the 
Veteran denied having any suicidal or homicidal plans.  See 
November 2000 VA examination report.  Furthermore, it appears 
that the Veteran's symptoms in this regard were at least in part 
due to conversations he had with his mother, who was ill with 
cancer at the time.      
 
Additionally, the Board finds no evidence of intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene).  In June 1998, for instance, the VA 
examiner described the Veteran as neatly and casually dressed.    

The Board is aware that the Veteran self-reported engaging in 
various kinds of inappropriate behavior, to include verbal and 
physical abusiveness and violence.  A lay statement from W.W. 
confirmed that the Veteran in the past got into fights, punched 
holes in walls, and broke furniture.  See Veteran's June 1998 
statement and W.W.'s statement.  Similarly, the Board  notes that 
the Veteran's PTSD is manifested by objective evidence of 
"memory problems" in November 2000, and that the Veteran self-
reported memory loss (i.e., forgetting names and places) in June 
1998.  But, VA examinations performed in December 1997 and June 
1998 found the Veteran to be alert, oriented, and without memory 
problems.  To the extent that the Veteran's PTSD is manifested by 
memory problems, including occasional disorientation to place, 
the Board finds that these symptoms alone (or even in conjunction 
with the aforementioned angry outbursts) are insufficient to 
warrant a 100 percent evaluation for any period of time covered 
by the appeal prior to May 2, 2002.  In this regard, the Board 
finds that these symptoms were already contemplated in the 
initial 70 percent award.  There is also no evidence of 
disorientation to time, or memory loss for names of closes 
relatives, own occupation, or own name.  

The Board is also aware that the Veteran had a GAF score of 36 
during the claim period, according to Dr. Hughes.  See April 2006 
statement.  More specifically, Dr. Hughes stated that she treated 
the Veteran for one and one-half years from 1998 to 1999.  During 
that time, the Veteran suffered from significant anxiety, social 
withdrawal, nightmares, and flashbacks from his tours in Vietnam.  
According to Dr. Hughes, the Veteran's GAF score was 36.  While 
this score reflects some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood, and 
might assist the Veteran in attaining an initial 100 percent 
evaluation, the Board notes that this score is an aberration when 
compared to the other GAF scores of record during the period of 
time covered by the appeal prior to May 2, 2002.  As noted above, 
the Veteran's GAF scores for the period prior to May 2, 2002 were 
predominantly in the 40s (or higher).

Moreover, the VA and private treatment records documenting the 
Veteran's GAF scores in the 40s (or higher) were generated 
contemporaneously to the period of time in question and, 
therefore, are entitled to greater probative weight than Dr. 
Hughes's opinion.  Unlike the contemporaneously generated records 
discussed in significant detail above, Dr. Hughes's assignment of 
the GAF score of 36 for the period of time 1998 to 1999 was 
included in a written statement dated April 2006, many years 
after she stopped providing treatment to the Veteran.  
Accordingly, the Board finds that the assignment of a GAF score 
of 36 during the period of the claim prior to May 2, 2002 is 
entitled to only minimal probative value.  

The Veteran also submitted an altered copy of a VA examination 
report in an attempt to obtain an initial 100 percent evaluation.  
Specifically, the Veteran submitted one page of a multi-page VA 
examination report in which the examiner described him as 
"unable to function socially and occupationally."  This 
document also listed a GAF score of 35-45.  According to the 
Veteran, this examination was performed in 2001, and not in 2006, 
as shown by the date at the top of the document.  Careful 
examination of the document submitted by the Veteran further 
revealed that he crossed out the date at the top of the document 
(i.e., 2006) and inserted a notation which read "date is when 
requested not when done." (Emphasis in original).  A thorough 
review of the Veteran's claims file showed that the document he 
submitted was an exact duplicate of a single page of a VA 
examination conducted in March 2006 (after he was awarded an 
initial 100 percent evaluation).  Therefore, the Board finds that 
the information contained in this altered document is entitled to 
no probative value nor does it reflect evidence of an inability 
to function socially and occupationally in 2001 as alleged by the 
Veteran.
 
In summary, the preponderance of the evidence is against finding 
that the Veteran is entitled to a 100 percent schedular 
evaluation for any period of time covered by the appeal prior to 
May 2, 2002.  In this case, a 100 percent schedular evaluation 
requires evidence of total occupational and social impairment.  
Such a finding is not supported by the evidence of record in this 
case even taking into account the lay statements and hearing 
testimony of record.  Rather, the Board finds that the assignment 
of the initial 70 percent evaluation for the Veteran's service-
connected PTSD is proper and his claim must be denied.

The Board also notes that the Veteran has been diagnosed as 
having psychiatric conditions in addition to the service-
connected PTSD.  As the symptoms attributable to other 
psychiatric conditions have not been clearly disassociated from 
his PTSD, the Board considered all psychiatric symptoms and their 
severity in reaching the above conclusions.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected PTSD are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in this 
case, particularly where, as here, the signs and symptoms of the 
Veteran's service-connected PTSD are addressed by the relevant 
criteria discussed above.  

It is also pointed out that the assignment of staged 70 and 100 
percent schedular disability ratings contemplates that there is 
commensurate industrial impairment as a result of the Veteran's 
service-connected PTSD.  See also, 38 C.F.R. § 4.1 (2010) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and their 
residual conditions in civilian occupations).  Additionally, the 
Board notes that the Veteran was awarded both Social Security 
Disability benefits and TDIU as a result of his service-connected 
PTSD.  As noted above, the Veteran was awarded Social Security 
Disability benefits for PTSD and major depression, effective 
April 30, 2002.  The RO also granted the Veteran's TDIU claim by 
way of a decision dated October 2002 and assigned an effective 
date of May 2, 2002, the day after the date he last worked.  
Later, a total rating for PTSD was assigned from May 2, 2002.  
 
The Board also notes that the Veteran provided conflicting 
information about his history of psychiatric hospitalization 
during the appeal period.  For example, the Veteran specifically 
denied having a history of psychiatric treatment or illness in 
December 1997.  On the other hand, the Veteran reported being 
hospitalized in 1970 for psychiatric care and acknowledged past 
treatment at a detoxification center for an addiction to Xanax.  
See December 1992 deposition transcript; September 2002 SSA 
psychiatric evaluation report.  But, the Veteran provided no 
additional information or evidence to substantiate these 
assertions, despite being advised of the importance of doing so.  
See e.g., August 2005, December 2005, February 2006, July 2006, 
August 2006, and July 2008 notice letters.  In fact, the Veteran 
indicated in written statements dated July and August 2008 that 
he already provided all of the private records he could.  In any 
case, the Veteran does not allege, nor does the record reflect 
frequent periods of hospitalization related to the Veteran's 
service-connected PTSD.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008). 

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for 
PTSD, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the Board 
finds that the Veteran's claim has been substantiated, additional 
notice is not required. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Board is aware that the Veteran 
identified numerous private providers who at one time held 
information or evidence pertinent to the current claim.  As noted 
above, however, many of these providers, either by the Veteran's 
own account, or in correspondence from them, indicated that 
records pertaining to the Veteran were shredded.  See statements 
dated June and July 2008 from Drs. Steip and Rubenstein; 
statements from Veteran dated July and August 2008.  The Veteran 
was also afforded VA examinations in connection with the current 
claim.  These examinations evaluated the Veteran's psychiatric 
disabilities in conjunction with his prior history and described 
these disabilities in sufficient detail so the Board's evaluation 
of them is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  

Finally, the Veteran's claim was previously before the Board in 
July 2005 and June 2008 and remanded at that time for additional 
evidentiary development, to include affording the Veteran the 
opportunity to identify pertinent treatment records in support of 
the current claim, obtaining outstanding VA treatment records and 
Social Security Administration (SSA) records, and providing the 
Veteran an examination.  The requested development was completed 
as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. 
at 146-47.  Thus, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

ORDER


An initial evaluation in excess of 70 percent for PTSD is denied 
prior to May 2, 2002.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


